Citation Nr: 0502347	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
patellofemoral pain syndrome of the right knee.

2.  Entitlement to a rating higher than 10 percent for 
patellofemoral pain syndrome of the left knee.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for residuals of a 
right ankle sprain; granted service connection for 
patellofemoral pain syndrome of the right and left knees and 
assigned initial noncompensable disability ratings for each 
knee; granted service connection for tendonitis of the right 
hip and assigned an initial noncompensable disability rating 
for that disability; and denied a minimum 10 percent 
disability rating based on multiple noncompensable service-
connected disabilities.

In April 1998, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).  The 
Board remanded the case in June 1998.  On remand the RO 
granted an initial 10 percent rating for patellofemoral pain 
syndrome of the right knee; granted an initial 10 percent 
rating for patellofemoral pain syndrome of the left knee; and 
continued the denials of the remaining claims on appeal.  In 
a decision dated in November 2002, the Board denied the claim 
for an initial compensable disability rating for tendonitis 
of the right hip; and found moot the issue of a minimum 10 
percent disability rating based on multiple noncompensable 
service-connected disabilities.  

In October 2002, the Board ordered further development of the 
remaining issues, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
After the invalidation of that regulation by the United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the case was remanded for the 
requested development in August 2003.   






FINDINGS OF FACT

1.  Since the effective date of service connection, 
patellofemoral pain syndrome of the right knee has been 
manifested by at most flexion slightly limited by pain, 
without limitation of extension, instability, or arthritis.  

2.  Since the effective date of service connection, 
patellofemoral pain syndrome of the left knee has been 
manifested by at most flexion slightly limited by pain, 
without limitation of extension, instability, or arthritis.  

3.  The veteran does not currently have a chronic right ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2004).

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).

3.  A chronic right ankle disability, residual of a right 
ankle sprain, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The rating action on appeal in this case, dated in 
August 1995, was already decided - and appealed - by the time 
the VCAA was enacted.  Therefore, the RO did not err in not 
providing such notice prior to the initial determination.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As to whether the veteran has been provided with proper 
subsequent notice and procedure, VA's efforts to notify and 
assist the veteran have been hindered by the veteran's 
failure to keep VA informed of his current address.  In this 
regard, a June 2002 letter from the RO; an August 2002 letter 
from the Board; a January 2003 letter from the Board; a March 
2004 letter from the Appeals Management Center (AMC); and 
letters from a VA Medical Center (VAMC) dated in July 2004 
and August 2004 were returned to the VA as undeliverable, 
with no address known.  According to an August 2004 report of 
contact, the veteran's listed home telephone number was no 
longer in service.  In the normal course of events, it is the 
claimant's burden to keep VA apprised of his whereabouts.  
"If he does not do so, there is no duty on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  He does not have a 
representative, nor is he in receipt of VA monetary benefits.  
(His military severance pay is being recouped from his VA 
compensation award.)

The RO has satisfied the notice and duty to assist provisions 
of the law, to the extent possible in view of the veteran's 
failure to cooperate.  See 38 C.F.R. § 3.159(c); Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  In this regard, a letter 
dated in March 2004, sent to the veteran's latest address of 
record, contained specific information regarding the evidence 
necessary to substantiate the veteran's claims, and of his 
and VA's respective obligations in obtaining different types 
of evidence.  "Notice" means written notice sent to a 
claimant at his latest address of record.  38 C.F.R. § 3.1(q) 
(2004); see Thompson (Charles) v. Brown, 8 Vet. App. 169, 175 
(1995).  Likewise, he was notified of examinations scheduled 
for July 2004 and August 2004, by correspondence sent to his 
latest address of record; these were returned as 
undeliverable, and he failed to report for the examinations.  

Previously, the veteran was notified of the relevant criteria 
and the reasons his claims were denied, in the August 1995 
rating decision, the February 1996 statement of the case, the 
May 2002 rating decision, and the May 2002 supplemental 
statement of the case.  In the covering letter of the 
supplemental statement of the case, the RO informed the 
veteran of the enactment of the VCAA and provided him with a 
summary of its most important provisions regarding VA's 
duties of notification and assistance. 

In April 1998, he testified at a Travel Board hearing before 
the undersigned.  In July 1998, the RO wrote to the veteran 
and asked him to provide the names and addresses of all VA 
and non-VA health care providers who have treated him for his 
service-connected conditions including his hip disability; he 
failed to respond to this request.  He was afforded VA 
examinations in January 1995 and November 1998.  

Until the veteran informs VA of his current address, there is 
no reasonable possibility that any further meaningful action 
can be taken by the RO which would assist the appellant in 
substantiating the claims.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been met to the extent feasible.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Veteran. App. 183 (2002).  

II.  Increased Ratings for Right and Left Knee Disabilities

The veteran contends that his bilateral knee disabilities 
warrant higher ratings.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has assigned separate 10 percent ratings for the 
veteran's right and left knee disabilities under diagnostic 
code 5010, based on painful, limited range of motion, 
effective the day after his release from active duty.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).  Limitation of leg (knee) flexion is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, and 20 percent when limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260 (2004).  Limitation of extension 
of a leg (knee) is rated 0 percent when limited to 5 degrees, 
10 percent when limited to 10 degrees, and 20 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261 (2004).  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension.  VAOPGCPREC 9-2004.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257 (2004).  Separate ratings may be assigned for knee 
instability, and for arthritis with limitation of motion.  
VAOPGCPREC 9-98 and 23-97.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 C.F.R. § 4.71a, Code 5258 (2004).  Symptomatic 
removal of a semilunar cartilage is rated 10 percent.  
38 C.F.R. § 4.71a, Code 5259 (2004). 

Service medical records show that the veteran complained of 
bilateral retropatellar pain of insidious onset beginning in 
boot camp.  A Medical Board report dated in August 1994 noted 
that the veteran said he was unable to stand without pain for 
any prolonged period of time, and he complained of pain with 
flexion.  He had no locking or signs of patellar dislocation 
or subluxation.  On examination, the veteran did not have any 
evidence of effusion.  Range of motion was from 0 to 135 
degrees bilaterally with some pain with right full flexion.  
Tenderness was 3+ bilaterally.  There was swelling of both 
prepatellar bursa, and positive patellar grind with some 
crepitus, bilaterally.  Lachman's, drawer's, and McMurray's 
tests were negative.  X-rays were normal.  The final 
diagnosis was severe bilateral patellofemoral pain.  The 
Board noted that he had failed to show any significant 
improvement with multiple treatment modalities or six months 
of limited duty, and recommended discharge from service, with 
a VA disability rating of 10 percent for the bilateral 
condition.  

On a VA examination in January 1995, the veteran said he 
currently had daily knee pain, aggravated by vigorous 
activity and changes in the weather, worse on the right.  On 
examination, range of motion was normal.  Both knees were 
stable.  Pain occurred in the right knee on the last 10 
degrees of flexion.  The diagnosis was probable 
osteoarthritis of both knees, more on the right; however, X-
rays in February 1995 were normal.  

On a VA contract examination in November 1998, the veteran 
said he continued to have pain in both knees right greater 
than left, after any intense physical exercise or walking for 
long periods of time.  He said he occasionally had swelling 
of the right knee and rare giving out.  He had no episodes of 
locking.  He had seen an orthopedic surgeon two months 
earlier, who had advised him to take over-the-counter anti-
inflammatory agents.  (The veteran did not respond to VA's 
request for this doctor's records.)  On examination, there 
was tenderness to palpation in the right knee.  There was no 
evidence of cruciate or collateral ligament laxity or 
effusion, and range of motion was from 0 to 145 degrees, 
accomplished without any apparent discomfort.  Examination of 
the left knee likewise revealed range of motion from 0 to 145 
degrees with no pain, slight tenderness to palpation, and no 
evidence of cruciate or collateral ligament laxity or 
effusion.  X-rays disclosed slight tilting of the patella in 
the trochlear groove with narrowing of the lateral articular 
facets, bilaterally.  The impression was chondromalacia of 
the patello-femoral joints of the knees, bilateral, mild.  

In written statements, as well as in testimony at his April 
1998 Travel Board hearing, the veteran stated that his knee 
disabilities have caused significant limitation of his 
activities.  He said he cannot walk or stand for significant 
periods of time, and described limitations on his abilities 
to engage in recreational activities.  He pointed out that he 
was discharged from service due to the condition, and that 
the condition was noted to be severe.  In addition, in April 
1998 he submitted written statements from his wife and a 
friend, who related their observations of the veteran's 
condition since his return from service.  

However, the objective evidence shows that the veteran has 
full or nearly full range of motion of the left knee, even 
taking into account limitation due to pain.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Moreover, when evaluating functional loss due to pain, the 
pain must be supported by "adequate pathology."  38 C.F.R. 
§§ 4.40, 4.45 (1999); Johnson v. Brown, 9 Vet. App. 7 (1996).  
There have been minimal findings objective pathology in the 
veteran's knees.  He does not have X-ray evidence of 
arthritis, contemplated by diagnostic code 5010.  

At the last VA examination, range of motion was from 0 
percent extension to 145 degrees flexion, without any pain.  
On the 1995 examination, he had full range of motion, with 
pain in the final 10 degrees in the right knee.  Based on 
limitation of flexion, alone, he does not approach the 30 
percent of flexion contemplated by a 20 percent rating, even 
with pain taken into consideration.  38 C.F.R. § 4.71a, Code 
5260.  Thus, there is no basis for a higher rating for either 
knee based on limitation of flexion or painful flexion.  
Likewise, there is no basis for a separate compensable rating 
based on limited or painful extension, as no limitation of 
extension, or pain on extension, has been indicated.  

With respect to other potentially applicable diagnostic 
codes, the veteran does not have a dislocated or absent 
semilunar cartilage, nor has any subluxation or lateral 
instability been shown.  Accordingly, a separate compensable 
rating under diagnostic code 5257, 5258, or 5259 is not 
warranted.  

The weight of the credible evidence establishes that neither 
the right knee disorder nor the left knee disorder is more 
than 10 percent disabling under any diagnostic codes.  The 
veteran's disabilities do not more closely approximate the 
criteria for a higher rating.  See 38 C.F.R. § 4.7 (2004).  
Moreover, there have been no periods of time, since the 
effective date of service connection, during which either 
knee disability has been more than 10 percent disabling, and 
thus higher "staged ratings" are not warranted.  Fenderson 
v. West, 12 Vet.App. 119 (1999).  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

III.  Service Connection for a Right Ankle Disability

Service medical records show that in December 1989, the 
veteran fell and twisted his ankle during physical training.  
X-rays were negative, and the diagnosis was right ankle 
sprain.  In January 1990, the ankle sprain was noted to be 
resolved.  In February 1990, he complained of ankle pain, 
noting that he had twisted the ankle two weeks earlier.  No 
complaints or abnormal findings pertaining to the right ankle 
were noted at separation, including on the medical board 
report.  

On a VA examination in January 1995, the veteran said he had 
sprained his right ankle first in boot camp, and then maybe 
16 to 20 times after that.  On examination, there was full 
range of motion.  The diagnosis was inherent instability of 
the right ankle by history.  X-rays were normal.  

At his Travel Board hearing in April 1998, the veteran said 
that his ankle had been susceptible to twisting on any sort 
of uneven surface ever since the initial injury, and that he 
would be in pain afterward for a couple of days.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

As indicated above, the veteran did not respond to a request 
for information regarding his post-service treatment, and he 
failed to report for an examination scheduled in 2004.  
Therefore, a decision on his original claim for service 
connection for residuals of a right ankle sprain will be made 
on the evidence of record.  38 C.F.R. § 3.655(b) (2004).  In 
this regard, although the notice of the examination was 
returned as undeliverable, he failed to inform VA of his 
current address, and, hence, good cause is not shown.

Based on available evidence, the Board must conclude that the 
veteran does not currently have a right ankle disability.  
One of the essential requirements for service connection is 
competent medical evidence of the current existent of the 
claimed disability.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  The weight of the evidence establishes that the 
veteran sustained a sprain to the ankle in December 1989, 
which resolved by January 1990.  Any later injuries, 
including the one noted in the service medical records in 
February 1990, did not result in chronic disability, shown by 
medical evidence.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In the future, 
the veteran may apply to the RO to reopen the claim for 
service connection, although he should realize that he must 
cooperate in developing the evidence.




ORDER

A higher rating than 10 percent for patellofemoral pain 
syndrome of the right knee is denied.

A higher rating than 10 percent for patellofemoral pain 
syndrome of the left knee is denied.  

Service connection for residuals of a right ankle sprain is 
denied.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


